Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “which content is from 5-50% by weight of the polymer”, and the claim also recites “preferably 10-30% by weight of the polymer” which is the narrower statement of the range/limitation. Further limitations within the same claim following the term “preferably” are likewise indefinite.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Dependent claims are indicated as being indefinite based at least on the indefinite subject matter found in the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reisch et al. “Collective fluorescence switching of counterion-assembled dyes in polymer nanoparticles” (Cited by Applicant) in view of Shulov et al. “Fluorniated counterion-enhanced emission of rhodamine aggregates: ultrabright nanoparticles for bioimaging and light-harvesting” (Cited by Applicant).
Regarding claim 1, Reisch teaches a dye-loaded fluorescent polymeric nanoparticle as nano-antenna, comprising: a) a polymer chosen from: - a polymethacrylate or its derivative, - a polystyrene or 
Reisch lacks explicit teaching of c) an energy acceptor, which content from 0.001 to 0.04 % by weight of the polymer, preferably from 0.002 to 0.02% by weight of the polymer, and wherein the energy acceptor is a salt of another cyanine derivative of formula (II) defined above with a counterion.
Shulov teaches the incorporation of energy acceptors of 0, 0.1, 0.2, and 0.5 per 1000 in order to enhance the antenna effect.  See Shulov, p. 18204, Figs. 1 and 8.
It would have been obvious to one of ordinary skill in the art to include the energy acceptor of Shulov into the nanoantenna of Reisch in order to enhance the antenna effect of the nanoparticle.
Regarding claim 2, the combination of Reisch and Shulov further teaches the polymer is chosen from polycaprolactone, poly(lactic acid), poly(glycolic acid), poly(Lactide-co-Glycolide), Poly(methyl methacrylate), poly(methyl methacrylate-co-methacrylic acid), and poly (Lactide-co- Glycolide-co-PEG). (Reisch, p. 2, PLGA)
Regarding claim 3 the combination of Reisch and Shulov does not disclose the content of the energy donor in terms of mmol/kg, instead reporting the quantity as a wt%.  Reisch discloses an amount 
Regarding claim 4, the combination of Reisch and Shulov further teaches the bulky fluorinated anion is chosen from tetrakis(pentafluorophenyl)borate (F5-TPB), tetrakis[3,5-bis- (trifluoromethyl)phenyl]borate (F6-TPB), tetrakis[3,5-bis-(1,1,1,3,3,3- hexafluoro-2-methoxy-2-propyl)phenyl]borate (F12-TPB), and tetrakis[perfluoro-tert-butoxy]aluminate (F9-AI). (Reisch, p. 2, second column, last three lines).
Regarding claim 5, the combination of Reisch and Shulov further teaches the counterion of the energy acceptor is an inorganic anion chosen from chloride, bromide, iodide, perchlorate, sulfonate, nitrate, tosylate, or an organic anion chosen from tetrakis(pentafluorophenyl)borate (F5-TPB), tetrakis[3,5-bis- (trifluoromethyl)phenyl]borate (F6-TPB), tetrakis[3,5-bis-(1,1,1,3,3,3- hexafluoro-2-methoxy-2-propyl)phenyl]borate (F12-TPB), and tetrakis[perfluoro-tert-butoxy]aluminate (F9-AI).(Reisch, p. 2, second column, last three lines)
Regarding claim 6, the combination of Reisch and Shulov further teaches the energy donor is chosen from a salt of rhodamine B octadecyl ester, Cy3, Cy5, Cy3.5, or Cy5.5 with an above-mentioned bulky fluorinated anions; - the energy acceptor is chosen from a salt of Cy5, Cy5.5, Cy7, Cy 7.5 with an above-mentioned anion, said energy donor and said energy acceptor being different.
Regarding claim 8, the combination of Reisch and Shulov further teaches the nanoparticle has a diameter of 10 nm to 150 nm, preferably of 25-70 nm. (Reisch, p. 3, 37 plus or minus 3 nm)
Regarding claims 9 and 10, the optimization of the result-effective variables of relative acceptor/donor ratio and excitation power density would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention in order to achieve the greatest light output.

Regarding claims 13 and 14, the claimed method is described in Reisch at p. 7, “Methods”
Regarding claim 15, claim 15 is a “use” claim adding no patentable distinction to the subject matter of claim 1 and is rejected on the same grounds.
Regarding claim 16, the combination of Reisch and Shulov further teaches contacting the dye-loaded fluorescent polymeric nanoparticle according to any one of claims 1 to 12 with said sample, - illuminating at power densities equivalent to ambient sunlight conditions, preferably at an power density from 1 to 30 mW/cm2 - and detecting the donor and amplified acceptor fluorescence emission. (Reisch, p. 5, under the heading “Super-reslolution imaging”, p. 6, line 2 indicating a power density of 4.5W per square cm)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reisch in view of Shulov and Peng Zou et al. “Noninvasive Fluorescence Resonance Energy Transfer Imaging of in Vivo Premature Drug Release from Polymeric Nanoparticles” (Cited by Applicant)
Regarding claim 7, the combination of Reisch and Shulov lacks explicit teaching of the claimed combinations of energy donor/energy acceptor.  Reisch does teach rhodamine B octadecyl ester salt as the energy donor.
Peng Zou teaches the use of Dil salt and DiD salt as energy acceptors in a similar application.  See Peng Zou, Table 1.
It would have been obvious to use Dil or DiD salts as taught by Peng Zou in the substance of Reisch and Shulov as the selection of a known material based on its suitability for a particular purpose.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reisch in view of Shulov and Anil Wagh et al. “Polymeric Nanoparticles with Sequential and Multiple FRET Cascade Mechanisms for Multicolor and Multiplexed Imaging” (Cited by Applicant)
Regarding claim 12, the combination of Reisch and Shulov lacks explicit teaching of the surface of said nanoparticle is - modified through the adsorption of a polymeric or lipidic amphiphile bearing at least one polyethylene glycol chain or zwitterionic groups, preferably poloxamers, polysorbates, and 1, 2-distearoyl-sn-glycero- 3-phosphoethanolamine-Poly(ethylene glycol); or - covalently modified by polyethylene glycol or zwitterionic groups.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to coat the nanoparticles in PEG in order to improve the circulation time of the particles in vivo.  (id.)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884